DETAILED ACTION
This is in response to applicant’s amendment/response filed on 11/30/2020, which has been entered and made of record. Claims 1 and 3 are amended; claims 2, 4, and 7 are cancelled; and new claims 8-10 are added. Claims 1, 3, and 8-10 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20120011293) in view of Chen et al. (US 20090055567), and further in view of Chen2 et al. (20110069442).
Regarding claim 1, Cheng discloses A controller which is attached to a back face of a display device, comprising: a housing that is attached to the back face of the display device; a control unit; a slot formed in a direction along the back face of the display device in the housing from an opening formed on a side face of the housing adjacent to a bottom face of the housing that is attached to the back face of the display device; the control unit being accommodated in a slot formed in the housing in a manner that the control unit is insertable into and removable from the slot in the direction along the back face of the display device, and the control unit being configured to control the display device (Cheng, fig.2. “Abstract, The intelligent platform includes a housing and a core slot located behind a display for accommodating the intelligent core. A core connector is provided on an inner wall of the core slot for interconnecting with a compatible connector of the inserted intelligent core.  
a backboard being provided inside the housing on an interior side with respect to a direction of insertion of the control unit, being approximately perpendicular to the back face of the display device, and being connected to the control unit (Cheng “[0042] Core connector 120 (e.g., a male connector) is provided on one inner wall of core slot 140 to interconnect with a compatible connector (e.g., a female connector) on inserted intelligent core 200. [0044] FIG. 2a shows core slot 140 of intelligent platform 10, viewed from the bottom end of intelligent platform 10 (i.e., viewed from the opposite direction of arrow 10 of FIG. 1). Core connector 120 is located on the far inside wall of core slot 140. Core connector 120 is electrically connected to control unit 150, which is provided on a circuit board”. Therefore, the intelligent core corresponds to the control unit, and the board in which the core connector is located corresponds to the backboard); 


a first connector (core connector) provided for the back face of the display device (Cheng, “[0011] The core slot is preferably located behind the touch-sensitive graphical display, such that the inserted intelligent core would not block a user's clear view of the large touch-sensitive display. In one embodiment, a core connector is located at a designated position inside the core slot so as to interconnect or mate with a compatible connector on the inserted intelligent core”). 
On the other hand, Cheng fails to explicitly disclose but Chen discloses a plurality of the slots are formed in the housing (Chen, figs 1&2, “[0005] the primary object of the present invention is to provide a device for assembling transversal PCI expansion cards and a computer housing, wherein a space inside a computer housing is provided with at least one vertical connection board which is selectively connected, and a riser card which is fixed on the connection board, with a plurality of slots being formed on the riser card, and a plurality of brackets being installed at a side of the connection board, such that insertion ends of the transversal PCI expansion cards, for signal transmission, can be horizontally inserted into the slots of the riser card, and tail ends of board surfaces of the PCI cards can be locked on the brackets”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen and Cheng. That is, replacing the single slot of Cheng with the plurality slots structure of Chen. The motivation/ suggestion would have been to sufficiently use a space inside a computer housing to assemble more PCI expansion cards (Chen, [0002]).
 a second connector attached to a face of the backboard that is on a reverse side of the backboard with respect to a face of the backboard that is on the control unit's side, and connected to the first connector to establish connection between the backboard and the corresponding device (Chen2, “[0015] The backboard 22 includes a plurality of sockets 222 on a front side thereof, for connecting connectors 254 of the HDDs 25. Two signal connectors 224 and a power connector 226 are mounted on a back side opposite to the front side of the backboard 22. The plurality of sockets 222 are electrically connected to the signal connectors 224 and the power connector 226. [0018] In use, the signal connectors 224 and the power connector 226 of the backboard 22 are connected to corresponding signal connectors and a power connector of a motherboard (not shown)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen2 and Cheng, Chen. That is, adding the signal connector on the back side of the backboard of Chen2 to connect to the core connector of Cheng. The motivation/ suggestion would have been to efficiently utilizing the space of the computer enclosure 100 (Chen2, [0018]).
Regarding claim 3, Cheng in view of Chen and and Chen2 discloses The controller according to claim 1. 
On the other hand, Cheng in view of Chen fails to explicitly disclose but Chen2 discloses the second connector is provided close to the bottom face of the housing (Chen2, Fig.3, according to fig.3, the connector 224 is provided close to the bottom face of the housing). The same motivation to combine Chen2 to Cheng and Chen in claim 1 applies here.

On the other hand, Cheng in view of Chen2 fails to explicitly disclose but Chen discloses wherein the housing is formed with the plurality of slots, the control unit includes a plurality of control boards that is inserted into the plurality of slots, a plurality of junctions is provided to establish electric connection between the backboard and each of the plurality of control boards inserted into the plurality of slots (Chen, figs 1&2, “[0005] the primary object of the present invention is to provide a device for assembling transversal PCI expansion cards and a computer housing, wherein a space inside a computer housing is provided with at least one vertical connection board which is selectively connected, and a riser card which is fixed on the connection board, with a plurality of slots being formed on the riser card, and a plurality of brackets being installed at a side of the connection board, such that insertion ends of the transversal PCI expansion cards, for signal transmission, can be horizontally inserted into the slots of the riser card, and tail ends of board surfaces of the PCI cards can be locked on the brackets. [0016] four sets of the PCI expansion cards 31, 32, 33, 34, 35, with five cards per set and a total of twenty PCI expansion cards 31, 32, 33, 34, 35, are provided with the electric connection ends 30 which are inserted respectively into the insertion slots 21, 22, 23, 24, 25 of the two riser cards 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen and Cheng, Chen2. That is, replacing the single slot of Cheng with the plurality slots structure of Chen. The motivation/ suggestion would have been to sufficiently use a space inside a computer housing to assemble more PCI expansion cards (Chen, [0002]).
(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Chen and Chen2, and further in view of Fujito et al. (US 20140345492).
Regarding claim 9, Cheng in view of Chen and Chen2 discloses The controller according to claim 8. 
On the other hand, Cheng in view of Chen and Chen2 fails to explicitly disclose but Fujito discloses wherein each of the plurality of junctions includes a third connector (connector 83) attached to a respective one of the control boards and a fourth connector (connector 81) attached to the backboard so as to be connected to the respective third connector; and attachment positions of the plurality of third connectors relative to the control boards are configured to differ from each other when the third connectors are viewed from a direction of insertion of the control boards (Fujito, figs. 15-17, “[0071] Also, as shown in FIG. 15 and FIG. 16, a mesh-like cover 96 that covers the second control boards 84 is mounted on the support boards 94. A second connector 83 is provided at the end of the second control board 84 on the opposite side to that of the handle 97. [0072] The two second control boards 84 that are mounted along the guide rails 98 have second connectors 83 in mutually different positions, so as to be coupled with the first connectors 81 of the first control boards 82 that are positioned in the vertical direction on the side of the cooling block 87. In this way, the two second support boards 84 are arranged in an opposing fashion in a direction orthogonal to the first control boards 32 and in a manner such that a gap is left between these second support boards 84”. For example, figure 17, two control boards 82 mounted on a frame corresponds to the backboard, and connectors 83 are attached to the connectors 81. The attachment positions for the connectors 83 relative to the control boards are different).

(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Chen and Chen2, and further in view of Hagen (US 20160106214) and Kuo (US 20110081861).
Regarding claim 10, Cheng in view of Chen and Chen2 discloses The controller according to claim 8. 
On the other hand, Cheng in view of Chen and Chen2 fails to explicitly disclose but Hagen discloses openings of the plurality of slots are configured to be different in shape or size from each other (Hagen, “[0031] These slots or apertures 64 can be made in a variety of different sizes and shapes as may be suitable to accommodate different fastening means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hagen into the combination of Chen, Chen2 and Cheng. That is, applying the different size and shape slots of Hagen to the slots of Cheng and Chen and Chen2. The motivation/ suggestion would have been The spacing, configuration and/or arrangement of slots 64 may be selected to comply with one or more mounting interface standards, such as those promulgated by VESA (Hagen, [0031]).
On the other hand, Cheng in view of Chen, Chen2 and Hagen fails to explicitly disclose but Kuo discloses a cover configured to close the opening of the slot for insertion is provided for the control board on a side opposite to a side close to the backboard; and the cover provided for the control board has a shape or size corresponding to the opening of the slot into which the control board is inserted (Kuo, “[0016] The expansion unit is removably inserted in the expansion slot of the communication unit; and includes a top cover configured corresponding to the size of the expansion slot, a display provided on a top of the top cover, an expansion module located below the top cover, and a plug provided on the expansion module for .	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kuo into the combination of Chen and Cheng, and Chen2, Hagen. That is, applying the corresponding cover to the slot of Kuo to each slot of the plurality of slots of Cheng, Chen, Chen2 and Hagen. Therefore, a cover configured to close the opening of the slot for insertion is provided for each of the plurality of control boards on a side opposite to a side close to the backboard; and each of the covers provided for the plurality of control boards has a shape or size corresponding to the opening of the slot into which the control board is inserted. The motivation/ suggestion would have been When the expansion unit 24 is fitted in the expansion slot 26 with the top cover 247 tightly contacting with inner wall surfaces of the expansion slot 26, the whole helmet-attachable communication device 20 is waterproof (Kuo, [0054]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/GRACE Q LI/            Examiner, Art Unit 2611 
2/10/2021